DETAILED ACTION
In a communication received on 29 December 2021, applicants amended claims 1, 3, 4, 7, 8, 10, 14, 18, and 19.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.

With respect to claim 1, the applicants allege, "Thus, the ERM apparatus itself verifies the verification information from the user device of the recipient. Gupta, Gifford, and Cronin, whether considered alone or in any proper combination, fail to teach or reasonably suggest at least the above-recited features of independent claim 1." (page 11) with respect to the claimed limitation(s), "receive, from a sender server ... receive verification information from a user device that accesses an email application for the recipient email address, compare the verification information to at least some of the recipient information provided by the sender server or a unique code".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose a server verifying recipient information by itself.  The examiner concludes that the cited prior art clearly discloses authenticating the user before provisioning the content of the e-mail message addressed to the recipient.

As best understood by the examiner, the claimed limitation(s) pertain to comparing device verification information with recipient information to allow provisioning of content to a device.  In Gupta, ¶0054 clearly discloses an interface for indicating recipients of an e-mail message to be sent from one e-mail server to another.  Further, ¶0132 discloses receiving a URL at a server of the recipient for authenticating and allowing access to the content of the e-mail message.  ¶0133 further discloses recipient client authenticating itself via provisioning a user id/password or credential.  The user is authenticated when the credential matches resulting in the content being provisioned. ¶0137 discloses that the user interacts with the URL, authenticates itself for access to the server storing the content of the e-mail message.  Clearly, Gupta discloses indicating recipient information and verifying the recipient information and recipient credentials to provide access to the content.  The claims are not interpreted to explicitly require that the email server authenticate the user itself.  Moreover, ¶0133 discloses that the sending server and recipient server may be on the same domain therefore authentication need not require querying an external/remote authentication server.  Gupta clearly discloses the authentication of a user for accessing the content of an e-mail message.
In conclusion, the applicants argue(s) that the cited prior art does not disclose a server verifying recipient information by itself.  The examiner traverses because the cited prior art clearly discloses authenticating the user before provisioning the content of the e-mail message addressed to the recipient.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), and further in view of Cronin (US 8,838,071 B1).

With respect to claim 1, Gupta discloses: an electronic registered mail ("ERM") apparatus comprising:
at least one interface configured to receive, from a sender server (e.g., client device connected to server in Gupta, fig. 1 and fig. 3), (i) recipient information for creating ERM for sending to a recipient (e.g., recipients from cloning a previously received message in Gupta, ¶0054), (ii) ERM content for the ERM (e.g., replies, comments, content cloned from previous received message in Gupta, ¶0049), and (iii) at least one verification option (i.e., URL indicating access to content and resulting in steps/instructions for accessing and  authenticating the recipient in Gupta, ¶0132), the recipient information including a recipient name (e.g., recipients from cloning a previously received message in Gupta, ¶0049), and a recipient email address (i.e., e-mail addresses from previously received messages in Gupta, ¶0049, ¶0054);
a processor communicatively coupled to the at least one interface (e.g., client device connected to server in Gupta, fig. 1 and fig. 3, ¶0036)and configured to:

(including) instructions for verification of the recipient based on the at least one verification option (i.e., message notifying recipient email server and/or recipient includes URL indicating instructions for access to content and authenticating user in Gupta, ¶0132),
store a copy of the ERM to a memory device including at least one of the ERM notification message or the ERM content (i.e., store content of collaborative email message on application server in Gupta, ¶0136),
transmit the ERM notification message to the recipient email address (i.e., email URL to content to recipients of the email in Gupta, ¶0136),
receive verification information from a user device that accesses an email application for the recipient email address (i.e., authenticate recipient to provide access to verified recipients in Gupta, ¶0137),
compare the verification information to at least some of the recipient information provided by the sender server or a unique code (i.e., communicating with authentication authority with at least unique user id, or e-mail address, and password in Gupta, ¶0133),
if the comparison is positive, cause the ERM content to be provided to the recipient (i.e., if authentication is successful, allow access to the content in Gupta, ¶0137), and
if the comparison is negative, prevent the ERM content from being provided to the recipient. (i.e., if authentication is unsuccessful, deny access to the content in Gupta, ¶0137).


Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta do(es) not explicitly disclose the following.  Gifford, in order to implement an authorization process for accessing content corresponding to a level of sensitivity (col. 5 lines 13-58), discloses: (message including) the recipient physical address (i.e., receiving the identifying information such as a physical home address to identify the recipient of content in Gifford, col. 5 lines 35-58).
Based on Gupta in view of Gifford, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gifford to improve upon those of Gupta in order to implement an authorization process for accessing content corresponding to a level of sensitivity.

Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta and Gifford do(es) not explicitly disclose the following.  Cronin, in order to improve security of messages between parties using biometrics such as fingerprint, voice, or eye (col. 7 lines 30-34), discloses: provide at least one field or interface for accepting verification information based on the at least one verification option (i.e., sender is presented with options for selecting at least one of biometric methods to secure or lock at least a portion of the message, and receiver is presented with interface elements corresponding to a selected 
Based on Gupta in view of Gifford, and further in view of Cronin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cronin to improve upon those of Gupta in order to improve security of messages between parties using biometrics such as fingerprint, voice, or eye.

With respect to claim 2, Gupta discloses: the apparatus of claim 1, wherein the ERM content includes at least one of a message, confidential information, a lien notification, legal information, personal information, an image, a video, or a hyperlink to a payment processor online system, a website, web form, or a server (i.e., storing content of the message accessible to client on application server; author of message can add various objects to the message content such as a picture and/or hyperlink in Gupta, ¶0058, ¶0132).

With respect to claim 5, Gupta discloses: the apparatus of claim 1, wherein the processor is configured to store a record of the comparison in relation to the copy of the ERM in the memory device (i.e., send authentication result to the server in Gupta, ¶0133).

With respect to claim 6, Gupta discloses: the apparatus of claim 1, wherein the processor is configured to transmit a message to the sender server that is indicative of the comparison or indicative as to whether the ERM content was provided to the recipient (i.e., authentication authority communicates result of authentication to application server to provide the content in Gupta, ¶0133).

.


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Cronin (US 8,838,071 B1) and further in view of Fellenstein et al. (US 2004/0019644 A1).

With respect to claim 3, Gupta discloses received message includes the content of the message that the recipient can modify in order to reply (¶0090).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Fellenstein, in order to provide a single message with sections that may be hidden to secure the information (abstract), discloses: the apparatus of claim 1, wherein the processor is configured to include the ERM content with the ERM notification message and cause the ERM content to be available or unlocked if the comparison is positive (i.e., sensitive text is included in the message, users can request access to the text or be denied based on an approval by originator in Fellenstein, ¶0054-0057).
Based on Gupta in view of Gifford and Cronin, and further in view of Fellenstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fellenstein to improve upon those of Gupta in order to providing a single message with sections that may be hidden to secure the information.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Cronin (US 8,838,071 B1) and further in view of Naick et al. (US 2005/0108335 A1).

With respect to claim 4, Gupta discloses email message includes a URL to the server that stores the content of the message separately in order to authenticate access for the recipient (¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Naick, in order to implement selective display of an email attachment (abstract), discloses: the apparatus of claim 1, wherein the processor is configured to provide the ERM content separately from the ERM notification message and transmit at least one message with the ERM content to the recipient email address if the comparison is positive (i.e., receive email stripped of attachment and replaced with a hyperlink; successful authentication of user causes transmission of attachment to recipient's email client in Naick, ¶0032-0033).
Based on Gupta in view of Gifford and Cronin, and further in view of Naick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Naick to improve upon those of Gupta in order to implement selective display of an email attachment.


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Cronin (US 8,838,071 B1) and further in view of Ganesan (US 2015/0281231 A1).

With respect to claim 7, Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, Gifford, 
the at least one verification option includes at least one of receiving a code from a notary, recording an image of an identification card, recording video of the recipient holding the identification card, or live verification by an operator (i.e., take an image of the user with indication of a code provided by the registrar to authenticate the user in Ganesan, ¶0053).
Based on Gupta in view of Gifford and Cronin, and further in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Gupta in order to remotely vet or authenticate the identity of a user.

With respect to claim 8, Gupta discloses: the apparatus of claim 7, wherein the processor is configured to include a verification submission feature including the at least one field or interface with the ERM notification message, the submission feature configured based on the at least one verification option (i.e., message notifying recipient email server and/or recipient includes URL for providing access to content and authenticating user, user can also input user ID and password for verification in Gupta, ¶0132).

With respect to claim 9, Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Ganesan, in order to remotely vet or authenticate the identity of a user (¶0051), discloses: the apparatus of claim 8, wherein:

selection of the verification submission feature for recording the image of the identification card causes the ERM notification message to open an interface on the user device with at least one field to accept a recorded image of the identification card of the recipient for submission of the verification information (i.e., submitting a taken image of the user's driver's license in Ganesan, ¶0053);
selection of the verification submission feature for recording the video of the recipient holding the identification card causes the ERM notification message to open an interface on the user device that provides instructions for the recipient to perform while being recorded and includes at least one field to accept the recorded video of the identification card of the recipient for submission of the verification information (i.e., request user to record using the camera with instructions for performing an action in using the camera in Ganesan, ¶0053); and
selection of the verification submission feature for the live verification by an operator causes the ERM notification message to open an interface on the user device with a communication connection to an operator terminal that provides the verification information after the recipient has satisfied requests of the operator or the operator terminal provides the recipient the code for submission as the verification information. 
Based on Gupta in view of Gifford and Cronin, and further in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Gupta in order to remotely vet or authenticate the identity of a user.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Cronin (US 8,838,071 B1) and further in view of Harik et al. (US 2014/0067931 A1).

With respect to claim 10, Gupta discloses email message includes a URL to the server that stores the content of the message separately in order to authenticate access for the recipient (¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Harik, in order to match received person's identity and match it to a corresponding individual in a social network (¶0018), discloses: the apparatus of claim 1, wherein the processor is configured to compare the verification information to at least some of the recipient information by:
performing at least one of a name recognition algorithm or a physical address recognition algorithm (e.g., Levenshtein algorithm applied to comparison of names in Harik, ¶0022);
if a degree of similarity provided by the at least one of the name recognition algorithm or the physical address recognition algorithm is above a threshold, determine the comparison is positive (e.g., determine likelihood of a match based on a threshold number of character differences in Harik, ¶0022); and

Based on Gupta in view of Gifford and Cronin, and further in view of Harik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Harik to improve upon those of Gupta in order to match received person's identity and match it to a corresponding individual in a social network.

With respect to claim 11, Gupta discloses email message includes a URL to the server that stores the content of the message separately in order to authenticate access for the recipient (¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Harik, in order to match received person's identity and match it to a corresponding individual in a social network (¶0018), discloses: the apparatus of claim 10, wherein the at least one of the name recognition algorithm or the physical address recognition algorithm includes at least one of a programming classics method for comparing characters, a Levenshtein method that determines a minimal number of characters needed to be replaced to create a match, an inclusion method that searches for name prefixes such as Mr. or Dr., an inversion of words method, an inversion of fields method, or combinations thereof to determine the degree of similarity between at least one of the recipient name and the recipient physical address (i.e., a Levenshtein method with a distance for recognizing similarity between names of individuals in Harik, ¶0022).
Based on Gupta in view of Gifford and Cronin, and further in view of Harik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Cronin (US 8,838,071 B1), and further in view of Quine (US 2003/0115280 A1).

With respect to claim 12, Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Quine, in order to remediate undeliverable messages due to misspellings of names (¶0066), discloses: the apparatus of claim 1, wherein the processor is configured to:
include a name change option in the ERM notification message (i.e., a module for recognizing and suggesting a closest match to correct misspelled recipient names in Quine, ¶0057);
receive from the user device after selection of the name change option, an amended recipient name (i.e., selecting closest match suggested name in Quine, ¶0069-¶0071);
transmit a message to the sender server that is indicative of the amended recipient name (i.e., reply with suggested closest match name for misspelled name in Quine, ¶0069-¶0071);
if an approval message is received from the sender server, create a second ERM including a second ERM notification message with the amended recipient name (i.e., approve suggested name and correct the message in Quine, ¶0069-¶0071); and

Based on Gupta in view of Gifford and Cronin, and further in view of Quine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quine to improve upon those of Gupta in order to remediate undeliverable messages due to misspellings of names.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Pease et al. (US 5,326,104), and further in view of Cronin (US 8,838,071 B1).

With respect to claim 14, Gupta discloses: an electronic registered mail ("ERM") apparatus for lien notifications comprising:
at least one interface configured to receive, from a sender server (e.g., client device connected to server in Gupta, fig. 1 and fig. 3), (i) recipient information for creating ERM for sending to a recipient (e.g., recipients from cloning a previously received message in Gupta, ¶0054), and (iii) at least one verification option (i.e., URL indicating access to content and resulting in steps/instructions for accessing and authenticating the recipient in Gupta, ¶0132),
the recipient information including a recipient name (e.g., recipients from previously received messages in Gupta, ¶0049), and a recipient email address (i.e., e-mail addresses from previously received messages in Gupta, ¶0049, ¶0054);

a processor communicatively coupled to the at least one interface and the memory device, the processor configured to:
create an ERM notification message for the recipient by including the recipient name (i.e., communicating email message including recipient identifier to recipient email server and/or recipient client device, identifiers of recipients include list of respondents to a poll and/or commenters in Gupta, ¶0037, ¶0132), and
instructions for verification of the recipient based on the at least one verification option (i.e., message notifying recipient email server and/or recipient includes URL indicating instructions for access to content and authenticating user in Gupta, ¶0132),
transmit the ERM message notification to the recipient email address (i.e., email URL to content to recipients of the email in Gupta, ¶0136),
receive verification information from a user device that accesses an email application for the recipient email address and views the ERM notification message (i.e., authenticate recipient to provide access to verified recipients in Gupta, ¶0137),
compare the verification information to at least some of the recipient information provided by the sender server or a unique code (i.e., communicating with authentication authority with at least unique user id, or e-mail address, and password in Gupta, ¶0133),
if the comparison is positive, cause the lien notice to be provided electronically to the recipient (i.e., if authentication is successful, allow access to the content in Gupta, ¶0137).

Gupta discloses contact manager component maintains contact information such as mailing address and email addresses for sending a message to recipients (¶0049).  Gupta discloses a received 
a recipient physical address (i.e., receiving identifying information from a user profile database for the purpose of authenticating a user to provide access to a document in Gifford, col. 5 lines 35-58),
the recipient physical address (i.e., receiving the identifying information such as a physical home address to identify the recipient of content in Gifford, col. 5 lines 35-58).
Based on Gupta in view of Gifford, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gifford to improve upon those of Gupta in order to implement an authorization process for accessing content corresponding to a level of sensitivity.

Gupta discloses accessing information about user from a contact manager component including names and mailing addresses; desired recipient of content may be authenticated to allow electronic delivery, if not authenticated no electronic delivery occurs (¶0049, ¶0137).  Gupta and Gifford do(es) not explicitly disclose the following.  Pease, in order to improve efficiency by retrieving account details and generating documents regarding a user account (col. 14 line 61 to col. 15 line 16), discloses:
(ii) overdue account information (i.e., flag accounts based on changes to account balances in Pease, col. 14 line 61 to col. 15 line 16)
and coding for jurisdictional rules regarding lien notices (i.e., flagging accounts and generating forms/documents based on a preset threshold corresponding to on federal rules in Pease, col. 14 line 61 to col. 15 line 16),

generate the lien notice for the recipient (e.g., generating a federal form in Pease, col. 14 line 61 to col. 15 line 16),
determine a jurisdiction related to the recipient or an account of the recipient (e.g., determining compliance with federal jurisdiction corresponding to the payee and payer in Pease, col. 14 line 61 to col. 15 line 16)
if the comparison is negative, cause the lien notice to be physically mailed to the recipient physical address (i.e., if the patron's identity is not verified, information regarding the form is collected in order to mail the form to the patron in Pease, col. 14 line 61 to col. 15 line16).
Based on Gupta in view of Gifford, and further in view of Pease, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pease to improve upon those of Gupta in order to improve efficiency by retrieving account details and generating documents regarding a user account.

Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, Gifford, and Pease do(es) not explicitly disclose the following.  Cronin, in order to improve security of messages between parties using biometrics such as fingerprint, voice, or eye (col. 7 lines 30-34), discloses: provide at least one field or interface for accepting verification information based on the at least one verification option (i.e., sender is presented with options for selecting at least one of biometric methods to secure or lock at least a 
Based on Gupta in view of Gifford and Pease, and further in view of Cronin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cronin to improve upon those of Gupta in order to improve security of messages between parties using biometrics such as fingerprint, voice, or eye.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), Pease et al. (US 5,326,104), and Cronin (US 8,838,071 B1), and further in view of Fellenstein (US 2004/0019644 A1)

With respect to claim 15, Pease discloses flagging accounts and generating forms/documents based on a preset threshold corresponding to on federal rules (col. 14 line 61 to col. 15 line16).  Gupta, Gifford, Pease, and Cronin do(es) not explicitly disclose the following.  Fellenstein, in order to providing a single message with sections that may be hidden to secure the information (abstract), discloses: the apparatus of claim 14, wherein the processor is configured to include the lien notice with the ERM notification message and cause the lien notice to be unlocked if the comparison is positive (i.e., sensitive text is included in the message, users can request access to the text or be denied based on an approval by originator in Fellenstein, ¶0054-0057). 
Based on Gupta in view of Gifford, Pease and Cronin, and further in view of Fellenstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), Pease et al. (US 5,326,104) and Cronin (US 8,838,071 B1), and further in view of Naick et al. (US 2005/0108335 A1).

With respect to claim 16, Pease discloses flagging accounts and generating forms/documents based on a preset threshold corresponding to on federal rules (col. 14 line 61 to col. 15 line16).  Gupta, Gifford, Pease, and Cronin do(es) not explicitly disclose the following.  Naick, in order to implement selective display of an email attachment (abstract), discloses: the apparatus of claim 14, wherein the processor is configured to provide the lien notice separately from the ERM notification message and transmit at least one message with the lien notice to the email address of the recipient if the comparison is positive (i.e., receive email stripped of attachment and replaced with a hyperlink; successful authentication of user causes transmission of attachment to recipient's email client in Naick, ¶0032-0033).
Based on Gupta in view of Gifford, Pease, and Cronin, and further in view of Naick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Naick to improve upon those of Pease in order to implement selective display of an email attachment.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), Pease et al. (US 5,326,104) and Cronin (US 8,838,071 B1), and further in view of Novak et al. (US 2014/0222669 A1).

With respect to claim 17, Gupta discloses author of message can add various objects to the message content such as a picture and/or hyperlink (¶0058, ¶0132).  Gupta, Gifford, Pease, and Cronin do(es) not explicitly disclose the following.  Novak, in order to implement a cash flow management system between billing and payer transactions (abstract), discloses: the apparatus of claim 14, wherein the processor is configured to:
include a hyperlink to a payment processor in the lien notice (i.e., sending an email to the payer with a URL to connect to the site of a payments provider in Novak, ¶0047);
after causing the lien notice to be provided to the recipient, receive an indication of a payment from the payment processor (i.e., an alert system for generating an alert that a payment was received for the payee in Novak, ¶0052); and
update the overdue account information to reflect the payment by the recipient. (i.e., an accounts records management system for recording deposits to accounts corresponding to invoices generated by the system in Novak, ¶0059).
Based on Gupta in view of Gifford, Pease and Cronin, and further in view of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Novak to improve upon those of Gupta in order to implement a cash flow management system between billing and payer transactions.

With respect to claim 18, Gupta discloses author of message can add various objects to the message content such as a picture and/or hyperlink (¶0058, ¶0132).  Gupta, Gifford, Pease, and Cronin 
Based on Gupta in view of Gifford, Pease, and Cronin, and further in view of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Novak to improve upon those of Gupta in order to implement a cash flow management system between billing and payer transactions.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), Pease et al. (US 5,326,104), and Cronin (US 8,838,071 B1), and further in view of Ganesan (US 2015/0281231 A1).

With respect to claim 19, Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, Gifford, Pease, and Cronin do(es) not explicitly disclose the following.  Ganesan, in order to remotely vet or authenticate the identity of a user (¶0051), discloses: the apparatus of claim 14, wherein the processor is configured to:
include a feature to initiate communication via at least one of a text message program, an email message program, or a phone program in the lien notice (i.e., request user to engage a smartphone app to communicate with the registrar in Ganesan, ¶0052);

route the communication to an account or a queue of an operator for responding. (i.e., registrar communicates and responds with user smartphone app, for example repeating code submission for security reasons in Ganesan, ¶0053).
Based on Gupta in view of Gifford, Pease, and Cronin, and further in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Gupta in order to remotely vet or authenticate the identity of a user.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), Pease et al. (US 5,326,104), and Cronin (US 8,838,071 B1), and further in view of Quine et al. (US 2003/0115280 A1).

With respect to claim 20, Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, Gifford, Pease, and Cronin do(es) not explicitly disclose the following.  Quine, in order to remediate undeliverable messages due to misspellings of names (¶0066), discloses: the apparatus of claim 14, 
wherein the processor (i.e., a module for recognizing and suggesting a closest match to correct misspelled recipient names in Quine, ¶0057) is configured to:
include a name change option in the ERM notification message (i.e., selecting closest match suggested name in Quine, ¶0069-¶0071);

transmit a message to the sender server that is indicative of the amended recipient name (i.e., approve suggested name and correct the message in Quine, ¶0069-¶0071); and
if an approval message is received from the sender server, verify the recipient or a substitute recipient using the received verification information and the amended recipient name (i.e., retransmit email using the closest match suggested name in Quine, ¶0069-¶0071).
Based on Gupta in view of Gifford, Pease, and Cronin, and further in view of Quine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quine to improve upon those of Gupta in order to remediate undeliverable messages due to misspellings of names.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sherman Lin
3/24/2022

/S. L./Examiner, Art Unit 2447       

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447